--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT


This Purchase Agreement (this “Agreement”) is made and entered into as of May
28, 2009, among Exx.com LLC, a New Jersey limited liability company (the
"Company"), James Dovico and Douglas Carter (together, the “Seller”), and
StarInvest Group, Inc., a Nevada corporation (the “Buyer”).


WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell to Buyer, and Buyer desires to purchase from Seller, all the membership
interests (the “Interests”) of the Company, representing 100% of the equity
capital of the Company on a fully-diluted basis;


WHEREAS, in consideration for the Interests, the Buyer desires to issue to the
Seller an aggregate of 82,00,000 shares of common stock of the Buyer (the “STIV
Shares”) upon the terms and conditions of this Agreement;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.  Purchase and Sale; Purchase Price; Closing

(a)           Interests.  Upon the terms and subject to the conditions of this
Agreement, at the Closing (hereafter defined), Seller shall sell, transfer and
assign to Buyer, and Buyer shall purchase from Seller, the Interests and any and
all rights in the Interests to which Seller is entitled, and by doing so Seller
shall be deemed to have assigned all of Seller’s right, title and interest in
and to the Interests to Buyer.  Such sale of the Interests shall be evidenced by
stock certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to Buyer.


(b)           STIV Shares.  The purchase price for the purchase of the Interests
shall be the issuance of the STIV Shares, which shall be allocated 41,000,000
shares of common stock of the Company to James Dovico and 41,000,000 shares to
Douglas Carter.


(c)           Closing.


(i)           The consummation of the transactions contemplated under this
Agreement (the "Closing") shall take place at the offices of the Buyer, within
five (5) business days after the date on which the conditions set forth in this
Agreement shall be satisfied or duly waived, or such other place and date as the
Buyer and the Seller may agree in writing (such date and time of the Closing is
referred to herein as the "Closing Date").
 
(ii)           The Buyer’s obligation to purchase the Interests and to take the
other actions required to be taken by the Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Buyer in whole or in part): (a) all of the
Company’s and Seller's representations and warranties in this Agreement shall
have been accurate in all respects as of the date of this Agreement and shall be
accurate in all respects as of the time of the Closing as if then made; and (b)
Seller and the Company shall have complied with all terms of this Agreement.


(iii)           At the Closing:                                           (a)
Buyer shall deliver the STIV Shares to Seller, and (b) Seller shall deliver or
cause to be delivered to Buyer (i) the certificates evidencing the Interests
owned by them, duly endorsed in blank or accompanied by stock powers duly
executed in blank, in proper form for transfer; (ii) resolutions of the managers
and/or Board of Directors and members of the Company authorizing the execution
and delivery of this Agreement and the consummation of the transactions
contemplated herein; (iii) any Required Consents and (iv) any other documents
requested by Buyer to consummate the transactions contemplated by this
Agreement.


2.  Representations of Seller.


Each Seller, jointly and severally, and the Company hereby represents and
warrants to Buyer the following:


(a)           Organization.  The Company is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Jersey. The Company has all corporate power to own, operate and lease its
business and assets and carry on its business as the same is now being
conducted.  The Company does not own, directly or indirectly, nor has entered
into any agreement, arrangement or understanding to purchase or sell any capital
stock or other equity interests in any individual, corporation, limited
liability company, partnership, joint venture, trust, association,
unincorporated organization, other entity or Governmental Body (“Person”) or is
a member of or participant in any Person or have any subsidiaries.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           Authority.  Each of Seller and the Company has the absolute and
unrestricted right, power, legal capacity and authority to enter into and
perform his obligations under this Agreement, to carry out his and its
obligations hereunder and to consummate the transactions contemplated hereby.
Assuming the due authorization, execution and delivery by Buyer, this Agreement,
when executed and delivered by Buyer, will be a valid and binding obligation of
Seller and the Company, enforceable against Seller and the Company in accordance
with its terms.  Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which Seller
or the Company is a party or by which he or it is bound, or (ii) any federal,
state, local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Company or Seller or its or his respective assets or properties.

 
(c)           Capitalization.  The Company’s authorized capital stock consists
of 100% membership interests, of which 100% are issued and outstanding. Seller
is the sole record and beneficial owner of the Interests and has good and
marketable title to the Interests, free and clear of any liens, pledges,
hypothecations, charges, adverse claims, options, preferential arrangements or
restrictions of any kind, including, without limitation, any restriction of the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership (collectively, “Encumbrances”). Upon the Closing, Buyer shall be the
lawful record and beneficial owner of the Interests, free and clear of all
Encumbrances, other than any Encumbrances expressly created by applicable
federal and state securities laws. 
 
(d)           Valid Issuance.  All of the Interests are duly authorized, validly
issued, fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights. There are no outstanding subscriptions, options,
warrants, puts, calls, agreements or other rights of any type or other
securities, including without limitation, any agreements or securities (1)
requiring the issuance, sale, transfer, repurchase, redemption or other
acquisition of any equity interests of the Company, (2) restricting the transfer
of any interests of the Company, or (3) relating to the voting rights and powers
in the Company.  There are no issued or outstanding indebtedness of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote), upon the happening of a certain event or otherwise,
on any matters on which the equity holders of the Company may vote.
 
(e)           Consents.  No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (a) any
United States federal, state or local or any foreign government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal or judicial or arbitral body or any quasi-governmental or private body
exercising any regulatory or taxing authority thereunder (“Governmental Body”)
or (b) any Person is required in connection with the execution, delivery and
performance of the transactions contemplated by this Agreement by the Seller or
the Company, other than the approvals set forth on Schedule 2(e) which have
already been obtained or will have been obtained prior to the Closing
(collectively, the "Required Consents").


(f)           Liabilities.  Except (i) as set forth on the Financial Statements
(as defined below), (ii) as set forth on Schedule 2(f) and (iii) under all
contracts, agreements, commitments, notes, bonds, deeds of trust, indentures,
leases, mortgages, arrangements, instruments, documents of any nature or
description that the Company is party to or obligated by (collectively, the
“Contracts”), neither Seller nor the Company has any debts, liabilities or
obligations of any nature (whether absolute, accrued, contingent or otherwise)
in connection with the Company or its business.
 
(g)           Litigation.  Except as set forth on Schedule 2(g), there is no
action, suit, hearing, inquiry, review, proceeding or investigation by or before
any court, arbitration or Governmental Body pending, or threatened against or
involving the Company or Seller or with respect to the activities of any
employee or agent of the Company.  Neither the Company nor the Seller have
received any notice of any event or occurrence which could result in any such
action, suit, hearing, inquiry, review, proceeding or investigation.
 
(h)           Tax Matters.
 
(i)           Except as set forth on Schedule 2(h), the Seller and the Company
have filed or caused to be filed on a timely basis all federal, state, local or
foreign return, report, information return or other document (including any
related or supporting information) (“Tax Returns”) filed or required to be filed
with any Governmental Body in connection with the determination, assessment or
collection of any Taxes (as defined below) or the administration of any laws,
regulations or administrative requirements relating to any Taxes that are or
were required to be filed by them, pursuant to all federal, state, local,
regional, municipal or foreign laws, statutes, rules, regulations, ordinances,
codes, decrees, judgments, orders or other legal requirements (collectively,
“Laws”) or administrative requirements of each Governmental Body with taxing
power over it or its assets.  As of the time of filing, all such Tax Returns
correctly reflected the facts regarding the income, business, assets,
operations, activities, status, and other matters of the Company and any other
information required to be shown thereon.  An extension of time within which to
file any such Tax Return that has not been filed has not been requested or
granted.  The Company has delivered to the Buyer true, complete and correct
copies of all Tax Returns filed by them for the last three years.  Schedule 2(h)
lists all state, local and foreign jurisdictions in which the Company has
previously filed or currently files Tax Returns, which are all of the state,
local or foreign taxing jurisdictions in which the Company has been or are
required to file Tax Returns.  There is no audit, action, suit, claim,
proceeding or any investigation or inquiry, whether formal or informal, public
or private, now pending or threatened against or with respect to the Company or
either of the Sellers in respect of any Tax.  There are no Encumbrances for
Taxes upon the Company or its assets. "Taxes" shall mean all taxes, charges,
fees, imposts, levies or other assessments, including, without limitation, all
net income, gross receipts, capital, sales, use, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever, together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any Governmental Body
and shall include any transferee liability in respect of Taxes.


 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           With respect to all Taxes imposed on the Company and the Sellers
or for which they are or could be reasonably liable under Law for all taxable
periods or portions of periods since inception of the Company through the
Closing, (y) all applicable tax Laws have been complied with and (z) all such
amounts required to be paid by the Company or the Seller to Governmental Bodies
or others on or before the Closing Date have been paid in full.
 
(iii)           As of the Closing Date, neither the Company nor the Seller have
requested, executed or filed with the Internal Revenue Service or any other
Governmental Body any agreement or other document extending or having the effect
of extending the period for assessment or collection of any Taxes for which the
Company or the Seller could be liable and which still is in effect.
 
(iv) There exists no tax assessment, proposed or otherwise, against the Company
or the Seller nor any Encumbrance for Taxes against any assets or property of
the Company or the Seller.
 
(v)           All Taxes that the Company or the Seller are or were required by
Law to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper Governmental Body or other Person.
 
(vi)           Neither the Company nor the Seller is a party to, bound by or
subject to any obligation under any tax sharing, tax indemnity, tax allocation
or similar agreement.
 
(vii)                      There is no claim, audit, action, suit, proceeding,
or investigation with respect to Taxes due or claimed to be due from the Company
or the Seller or of any Tax Return filed or required to be filed by the Company
or the Seller pending or threatened against or with respect to the Company or
the Seller.
 
(i)           No Brokers or Finders.  Neither the Company nor the Seller has
not, nor have any of its affiliates or employees on their behalf, employed any
broker or finder or incurred any liability for any brokerage or finder's fee or
commissions or similar payment in connection with this Agreement and the
Closing, and no Person has or will have any right, interest or valid claim
against or upon the Company or its affiliates for any such fee or commission.,
other than  Strasbourger Pearson Tulcin Wolff Inc. (“SPTW”). SPTW shall be
compensated pursuant to a separate agreement between SPTW and the Company in
connection with the transactions contemplated by this Agreement, and Company and
Seller agree and acknowledge that they shall be solely responsible for any fees
due to SPTW.
 
(j)           Financial
Statements.                                                      The financial
statements of the Company as of and for the years ended 2007 and 2008
(collectively, the " Financial Statements"), were compiled on the cash basis of
accounting, upon which basis the Company files its federal income tax return; in
accordance with Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants. Since December 31, 2008,
there has been no material adverse change in the business, operations or
financial condition of the Company or any event, condition or contingency that
could reasonably be expected to result in such a material adverse effect with
respect to the Company or its business.
 
(k)           Compliance with Law.  The operations of the Company have been
conducted in all respects in accordance with all applicable Laws.  Neither the
Company nor the Seller has received any notification of any asserted present or
past failure to comply with any such Laws, and the Company is in compliance with
all limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any such Laws.
All licenses, franchises, grants, easements, exceptions, certificates, consents,
permits, approvals, orders and other authorizations of any Governmental Body
relating to the Company and its business, all of which have been identified on
Schedule 2(k) (the “Licenses”) constitute all licenses, permits, orders,
certificates, authorizations or other approvals of Governmental Bodies required
for the conduct of its business under applicable Laws. The Company is not in
violation of any such License. All such Licenses are in full force and effect
and no suspension or cancellation thereof has been threatened.
 
(l)           Title to Property; Sufficiency; Encumbrances.Except as disclosed
on Schedule 2(l), the Company leases or owns all the properties and assets used
by it in the conduct of its business, and with respect to contract rights, is a
party to and enjoys the right to the benefits of all Contracts used in or
relating to the conduct of its business.  The Company has good and marketable
title to, or, in the case of leased assets, valid and subsisting leasehold
interests in, all of its assets and properties, free and clear of all
Encumbrances.
 
(m)           Intellectual
Property.                                                                  For
the purposes of this Agreement, the following terms have the following
definitions:


“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.


 
3

--------------------------------------------------------------------------------

 
 
 
“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.


“Company Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to the Company.


(i)           No Company Intellectual Property or product or service of the
Company is subject to any administrative, regulatory, judicial or other
proceeding by or before any Governmental Body or arbitrator or claim, agreement,
or stipulation restricting in any manner the use, transfer, or licensing thereof
by the Company, or which may affect the validity, use or enforceability of such
Company Intellectual Property.


(ii)                 Schedule 2(m) is a complete and accurate list of all the
Company Intellectual Property and specifies, where applicable, the jurisdictions
in which each such item of the Registered Intellectual Property has been issued
or registered or in which an application for such issuance and registration have
been filed, including the respective registration or application numbers. Each
item of the Company Intellectual Property is valid and subsisting, and to the
extent registration of Company Intellectual Property has been sought, all
necessary registration, maintenance and renewal fees currently due in connection
with such Intellectual Property have been made and all necessary documents,
recordations and certificates in connection with such Company Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Company Intellectual Property.


(iii)           The Company owns and has good and exclusive title to each item
of the Company Intellectual Property free and clear of any Encumbrances except
for Company Intellectual Property for which the Company has a license for which
each such license is sufficient for the conduct of its business as currently
conducted.


(iv)           Schedule 2(m) lists all Contracts to which the Company is a party
(i) with respect to the Company Intellectual Property licensed or transferred to
any Person or (ii) pursuant to which a Person has licensed or transferred any
Intellectual Property to Company. All Contracts listed relating to the Company
Intellectual Property are in full force and effect. The consummation of the
transactions contemplated by this Agreement will neither violate nor result in
the breach, modification, cancellation, termination, or suspension of such
Contracts. The Company is in compliance with, and has not breached any term of
such Contracts and all other parties to such Contracts are in compliance with,
and have not breached any term of, such Contracts.  Following the Closing, the
Company will be permitted to exercise all the rights under such Contracts to the
same extent Company would have been able to had the transactions contemplated by
this Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments.


(v)           The Company possesses all the Intellectual Property rights
necessary to effectuate its business and operations, as currently
conducted.  The Company has not infringed or misappropriated any Intellectual
Property of any third Person or engaged in unfair competition or any unlawful
trade practice. The Company has not received notice from any third party that
the operation of its business, or any act, product or service of the Company,
infringes or misappropriates the Intellectual Property of any third party or
constitutes unfair competition or trade practices under the laws of any
jurisdiction. No Person has infringed or misappropriated or is infringing or
misappropriating any of the Company Intellectual Property.


(vi)           The Company has taken reasonable steps to protect the rights of
the Company in its confidential information and trade secrets that it wishes to
protect or any trade secrets or confidential information of third parties
provided to the Company.


(n)           Contracts.
 
(i)           Schedule 2(n) contains a true, complete and accurate list of each
contract, agreement, indenture, deed of trust, license, note, bond, mortgage,
lease, guarantee and any similar understanding or arrangement, whether written
or oral (collectively,  the “Contracts”) to which the Company is a party or by
which any of its assets are bound. The Company has no obligations under, and is
not a party to any other Contract with independent agents, sales representatives
or other Persons which are not listed on such schedule nor does the Company
derive any revenue from any Contract which is not listed. There is no Contract
as to which the Company or the Seller has been advised that the Contract will be
terminated or that by its terms is subject to renegotiation. The Company is not
obligated under any loan agreement, promissory note or other evidence of
indebtedness as a signatory, guarantor or otherwise and has not otherwise
guaranteed the performance by any Person of the obligations of such Person under
any agreement.


(ii)           Except as set forth on Schedule 2(e), no consent of any party to
any Contract is required in connection with the execution, delivery and
performance of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
 
(iii)           The Company is not in default under any Contract, nor has any
event occurred, which through the passage of time or the giving of notice, or
both, would constitute a default by the Company, would cause the acceleration of
any of the Company’s obligations thereunder, would result in the creation of any
Encumbrance or restriction on any of its assets or business.  No third party is
in default under any lease or contract to which the Company is a party, nor has
any event occurred that, through the passage of time or the giving of notice, or
both, would constitute a default thereunder.


(iv)           Neither the Seller nor the Company is a party to or bound by any
Contract which (i) limits the Company or the Seller from competing in any line
of business or with any Person or in any geographic area or during any time
period or (ii) grants any Person any preferential right to purchase from the
Company any properties or assets of the Company or of any capital stock, or
securities convertible into, any capital stock of the Company.
 
(o)           Ordinary Course. Since December 31, 2008, the business has been
conducted only in the ordinary and usual course of business consistent with past
practice.  Without limiting the generality of the foregoing, the Company has not
since December 31, 2008:  (i) suffered any adverse change in its financial
condition, the business or operations or (ii) sold, transferred, or otherwise
disposed of any material portion of its properties or assets.


(p)           Employee Matters.  The Company is not (a) a party to any union,
collective bargaining or similar agreement; (b) providing or obligated to
provide any profit sharing, deferred compensation, bonus, savings, stock option,
stock purchase, pension, consulting, retirement, welfare or other incentive plan
or agreement; (c) except as disclosed on Schedule 2(p), providing or obligated
to provide “fringe benefits” or any employee perquisites to employees,
including, without limitation, vacation, sick leave, medical, hospitalization,
insurance and related benefits; or (d) a party to any employment or consulting
agreement not terminable upon notice without penalty.  No present or former
employee of the Company has any claim on account of or for bonuses, vacation,
time off earned or otherwise. On or before the Closing Date all accrued wages,
salary, bonus, commissions, vacation and sick pay and Taxes relating thereto
shall be paid by the Company to the officers, directors, and employees of
Company.


(q)           Records.   Prior to the Closing, the Company will have delivered
to Buyer all documents and records relating to the Company and its operations
(including without limitation, all employment and personnel records, technical
design and know-how, sales data, customer lists, and all other information
relating to customers, representatives, distributors and suppliers and other
information including advertising materials) and copies of all accounting books,
records, ledgers and electronic data processing materials. Such information
reflects the true books and records of the business of the Company and truly and
accurately reflect the underlying facts and transactions. The documents and
records and the Intellectual Property contain all the documentation required to
operate the business after the Closing Date as presently operated and no other
records or documents exist which are necessary to operate the business.


(r)           Accuracy. All representations, warranties and certifications
contained in this Agreement, including any schedules delivered herewith, and all
the other documents delivered in connection with this Agreement delivered
directly or indirectly by the Seller or the Company are true, correct and
complete, do not contain any statement which is false or misleading with respect
to a material fact and do not omit to state a material fact necessary in order
to make the statements herein and therein not false or misleading.
 
3.           Sellers’ Representations.


Each Seller hereby represents and warrants to Buyer the following:


(a)           Investment Purpose. Seller is acquiring the STIV Shares for his
own account, for investment purposes only and not with a view to the resale or
distribution of any part thereof.  Each Seller understands that the STIV Shares
are restricted securities and can not be offered for sale, sold, transferred or
otherwise disposed of without an effective registration statement pursuant to
the Securities Act of 1933, as amended (the “Securities Act”), or an applicable
exemption therefrom.


(b)           Accredited Investor.  Seller is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act.
 
(c)           Exemption from Registration.  Seller understands that the STIV
Shares are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws.
 
(d)           Economic Considerations.  Seller is not relying on the Company, or
its affiliates or agents with respect to economic considerations involved in
this transaction.  The Seller has relied solely on its own advisors.


(e)           No Reliance.  The Seller is not relying upon any other
information, representation or warranty by the Company or any officer, director,
stockholder, agent or representative of the Company in determining to invest in
the STIV Shares. The Seller has consulted, to the extent deemed appropriate by
the undersigned, with the Seller’s own advisers as to the financial, tax, legal
and related matters concerning an exchange of the Interests for the STIV Shares
and on that basis believes that his investment in the STIV Shares is suitable
and appropriate.


 
5

--------------------------------------------------------------------------------

 
 
 
(f)           Restrictive Legends.  Each certificate representing the STIV
Shares shall be endorsed with the following legend, in addition to any other
legend required to be placed thereon by applicable federal or state securities
laws:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”


The Seller consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer of the STIV Shares.


(g)           Potential Loss of Investment.  The Seller understands that an
investment in the STIV Shares is a speculative investment which involves a high
degree of risk and the potential loss of his entire investment.


(h)           Investment Commitment.  The Seller's overall commitment to
investments which are not readily marketable is not disproportionate to the
undersigned's net worth, and an investment in the STIV Shares will not cause
such overall commitment to become excessive.


(i)           Receipt of Information.  The Seller has had an opportunity to
receive and review all documents filed by the Company with the Securities and
Exchange Commission (the “SEC”), including without limitation, the Risk Factors
contained in the Company’s Annual Report on Form 10-K filed by the Company on
March 9, 2009


(j)           Further Dilution.  The Seller understands that there is a
substantial risk of further dilution on his investment in the Company.


4.           Buyer Representations.


Buyer hereby represents and warrants to each Seller the following:


(a)           Organization.  Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada. Buyer has
all corporate power to own, operate and lease its business and assets and carry
on its business as the same is now being conducted.
 
(b)           Authority.  Buyer has the absolute and unrestricted right, power,
legal capacity and authority to enter into and perform its obligations under
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Buyer.  No filing with, authorization from or consent or approval
of any governmental body, agency, official or authority or any other third party
is necessary or required to be made or obtained to enable Buyer to enter into,
and to perform its obligations under, this Agreement.  Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with, or (with or without notice or lapse of
time, or both) result in a termination, breach or violation of (i) any
instrument, contract or agreement to which either Buyer is a party or by which
he is bound, or (ii) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to Buyer or its assets or properties.
 
(c)           Valid Issuance.  The STIV Shares are duly authorized, validly
issued, fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.


(d)           Investment Purpose. Buyer is acquiring the Interests for its own
account, for investment purposes only and not with a view to the resale or
distribution of any part thereof.  Buyer understands that the Interests are
restricted securities and can not be offered for sale, sold, transferred or
otherwise disposed of without an effective registration statement pursuant to
the Securities Act, or an applicable exemption therefrom.


5.          Indemnification.

 
(a)                          Each Seller shall indemnify and hold harmless Buyer
and its officers, directors, employees, trustees, agents, beneficiaries,
affiliates, representatives and their successors and assigns from and against
any and all damages, losses, liabilities, taxes and costs and expenses
(including, without limitation, attorneys’ fees and costs) (“Losses”) resulting
directly or indirectly from any misrepresentation, breach of warranty or
nonfulfillment of any covenant or agreement on the part of Seller and the
Company.


(b)                          Buyer shall indemnify and hold harmless each Seller
and his respective employees, trustees, agents, beneficiaries, affiliates,
representatives and their successors and assigns from and against any and all
Losses resulting directly or indirectly from any misrepresentation, breach of
warranty or nonfulfillment of any covenant or agreement on the part of the
Buyer.


 
6

--------------------------------------------------------------------------------

 
 
 
6.            Access Prior to the Closing.  Between the date of this Agreement
and the Closing, the Seller and the Company shall (i) give the Buyer and its
representatives and agents full and com­plete access to all properties,
personnel, facilities and offices of the Company and to all the Records of the
Company (and permit the Buyer to make copies thereof), (ii) permit the Buyer and
its representative and agents to make inspections thereof, and (iii) cause the
officers and employees of, and consultants to, the Company to furnish the Buyer
with all financial information and operating data and other information with
respect to the business and prop­erties of the Company and to discuss with the
Buyer and its representatives the affairs of the Company.
 
7. Publicity.  Neither the Seller nor the Company shall, and none of them shall
permit any other Person to, issue any press release or make any other statement
or disclosure with respect to this Agreement or the transactions contemplated
hereby without the prior written approval of the Buyer.
 
8. Conduct of Business.  Except as expressly consented to in writing by the
Buyer, between the date of this Agreement and until the earlier of the
termination of this Agreement in accordance with the terms hereof or the
Closing, the Company shall conduct its business diligently, in good faith and
only in the ordinary course of business consistent with past practice and use
all its reasonable efforts to preserve intact its present business organization
and employees and to preserve the goodwill of Persons having business relations
with it. Without limiting the generality of the foregoing, the Company and the
Seller shall not, directly or indirectly:
 
(a)  
amend its Certificate of Incorporation or Bylaws;

 
(b)  
acquire any capital stock or other equity securities of any Person or any equity
or ownership interest in any business;

 
(c)  
incur or guarantee any debt or liabilities of any kind or make any loans of any
kind;

 
(d)  
(i) split, combine or reclassify its outstanding capital stock or declare, set
aside or pay any dividend or distribution payable in cash, stock, property or
otherwise, (ii) spin-off any assets or businesses, sell any assets or businesses
or effect any extraordinary corporate transaction, (iii) engage in any
transaction for the purpose of effecting a recapitalization, or (iv) engage in
any transaction or series of related transactions which has a similar effect to
any of the foregoing;

 
(e)  
issue or sell, transfer, pledge or otherwise dispose of, or agree to issue,
sell, pledge or otherwise dispose of, any additional shares of, or any options,
warrants or rights of any kind to acquire any shares of its capital stock of any
class, or any debt or equity securities convertible into or exchangeable for
such capital stock;

 
(f)  
redeem, purchase, acquire or offer to purchase or acquire any shares of its
capital stock;

 
(g)  
enter into any Contract (written or oral) or transaction (A) not in the ordinary
course of business, (B) involving consideration in excess of $10,000 or (C) for
the sale, acquisition or lease of any assets or business, including without
limitation directly or indirectly sell, lease, mortgage or otherwise Encumber
any of its properties or assets;

 
(h)  
modify the terms of, terminate or fail in any respect to comply with the terms
of any Contract, or enter into or amend any employment, consulting, severance or
similar Contract;

 
(i)  
grant or agree to grant any employee or agent of the Company any increase in
wages or bonus, severance, profit sharing, retirement, deferred compensation or
other compensation or benefit;

 
 
(j)
fail to promptly advise the Buyer in writing of any condition or event which may
have a material adverse effect on the Company or the business; or

 
 
(k)
agree or otherwise commit, whether in writing or otherwise, to do, or take any
action or omit to take any action that would result in, any of the foregoing.

 
9.           Exclusivity.                                Through the earlier of
the Closing or the date of termination of this Agreement, none of the Seller or
the Company shall, directly or indirectly, through any director, officer,
employee, agent, representative or otherwise (and each of said parties shall use
reasonable efforts to insure such Persons shall not directly or indirectly) (i)
solicit, initiate or encourage the submission of inquiries, proposals or offers
from any Person relating to (x) any business combination with respect to the
Company or its assets or business; or (y) the sale of any of the assets and/or
capital stock of the Company (an "Alternative Transaction"), (ii) enter into or
participate in any negotiations, or initiate any discussions or continue any
discussions initiated by others, regarding any Alternative Transaction, or
furnish to any other Person any information with respect to the Company or the
assets or business of the Company for the purposes of pursuing a possible
Alternative Transaction with any other party, or (iii) otherwise participate in,
assist, facilitate or encourage any effort or attempt by any other Person to do
any of the foregoing.  The Company and/or the Seller shall promptly notify the
Buyer of any proposal or inquiry made to it or any of its directors, officers,
employees, agents, representatives, or otherwise with respect to any of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
 
10.           Amending Schedules.  From time to time prior to the Closing, the
parties shall promptly provide, supplement and/or amend the Schedules hereto
with respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
have been set forth on the Schedules to this Agreement.  Such supplement or
amendment shall have the effect of curing any related misrepresentation or
breach of warranty made in connection with the transactions contemplated by this
Agreement; provided, however, that if such misrepresentation or breach is
material, each party shall have a commercially reasonable period of time
following receipt of any supplemented or amended Schedules to elect (i) to
terminate this Agreement without any further liability to the parties or (ii) in
such non-amending party’s sole discretion, to waive such breach and consummate
the transactions contemplated by this Agreement.
 
11.           Remedies.                                 In addition to any and
all other remedies available at law or equity, and in addition to the rights of
Buyer set forth below in Section 15, in the event the Seller or the Company
shall breach or threaten to breach any of the provisions of this Agreement, each
of the Seller and the Company agree and acknowledge that damages would be
difficult to ascertain, the Buyer and its affiliates will suffer immediate,
irreparable harm, and the Buyer and its affiliates shall be entitled, in
addition to any and all other remedies, to an injunction issued by a court of
competent jurisdiction restraining the aforesaid violations of the Company
and/or the Seller, without the necessity of posting a bond. Nothing contained
herein is intended to limit in any way any of the rights or remedies of any
party to this Agreement in respect of any breach or threatened breach of this or
any other provision of this Agreement.  The Seller and the Company acknowledge
and agree that there is no adequate remedy at law for any such breach or
threatened breach and, in the event that any action or proceeding is brought
seeking injunctive relief, said party shall not use as a defense thereto that
there is an adequate remedy at law. Furthermore, the Buyer shall be entitled to
a right of specific performance upon a breach of this Agreement by the Company
and/or the Seller.
 
12.           Conditions to Seller’s and Company’s Obligation to Close.  All
obligations of the Company and the Seller to consummate the transactions
contemplated hereunder are subject to the fulfillment or waiver prior to or at
the Closing of each of the following conditions:


(a)           All representations and warranties of Buyer contained in this
Agreement shall be true and correct in all respects when made and shall be
deemed to have been made again at and as of the Closing and shall then be true
and correct in all respects (except that representations and warranties made as
of a specified date, shall be true and correct only as of such specified date).


(b)           Buyer shall have performed in all material respects each
obligation and agreement to be performed by it, and shall have complied in all
material respects with each covenant required by this Agreement to be performed
or complied with by it at or prior to the Closing.


(c)           Buyer shall have delivered to the Seller the STIV Shares.


(d)           The Seller shall have completed to its reasonable satisfaction its
business and legal due diligence investigation of Buyer.


(e)           Buyer shall have completed its private placement and raised no
less than $100,000.00 in gross proceeds.


(f)           Buyer, with the assistance of the Company, shall have prepared the
Current Report on Form 8-K required as a result on the consummation of the
transactions contemplated hereby.


13.           Conditions to Buyer’s Obligations to Close.  All obligations of
Buyer to consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:


(a)           All representations and warranties of the Company and Seller
contained in this Agreement shall be true and correct in all respects when made
and shall be deemed to have been made again at and as of the Closing and shall
then be true and correct in all respects (except that representations and
warranties made as of a specified date, shall be true and correct only as of
such specified date).


(b)           The Company and Seller shall have performed in all respects each
obligation and agreement to be performed by it, and shall have complied in all
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing.


 (c)           The Seller and the Company shall have delivered to Buyer the
items to be delivered pursuant to Section 1(c)(iii)(b).


(d)           The Seller and the Company shall have delivered to Buyer financial
statements and other information required under the rules of the SEC for
purposes of inclusion in Parent’s filing of a Current Report on Form 8-K
disclosing the consummation of the transactions contemplated by this Agreement.


(e)           Buyer shall have completed to its reasonable satisfaction its
business and legal due diligence investigation of the Company, its property,
business and subsidiaries, shall not have discovered any facts, circumstances,
liabilities or conditions that, in Buyer’s sole and absolute discretion, may
adversely affect the value or prospects of the Company or that may expose the
Company to any liability not heretofore fully disclosed to Buyer.


 
8

--------------------------------------------------------------------------------

 
 
 
14.           Termination.


(a)           This Agreement may be terminated at any time prior to the Closing
under the following circumstances:


(i)           by mutual written consent of Buyer and Seller;


(ii)           by Buyer or Seller if the Closing shall not have been consummated
on or before March 31, 2010;


(iii)           by Company or Seller, if the Buyer has breached this Agreement
in any respect and such breach is not cured within ten (10) days after written
notice from the Company to the Buyer;


(iv)           by Buyer, if the Company or Seller has breached this Agreement in
any respect and such breach is not cured within ten (10) days after written
notice from the Buyer to the Company or Seller; or


(v)           by any party, if there shall be in effect a final, non-appealable
order of a Governmental Authority permanently prohibiting the consummation of
the transactions contemplated hereby.


(b)           Written notice of any termination pursuant to this Section shall
be given by the party electing termination of this Agreement to the other
parties, and such notice shall state the reason for termination.Upon termination
of this Agreement prior to the consummation of the Closing and in accordance
with the terms hereof, this Agreement shall become void and of no effect, and
none of the parties shall have any liability to the others other than as set
forth herein.






15.           Expenses.  The parties shall each bear their own respective
expenses incurred in connection with this Agreement and the transactions
contemplated herein, provided, however, that notwithstanding anything contained
herein to the contrary, if the Company or Seller breaches this Agreement or is
unable to cure in a reasonable amount of time and such breach prevents the
occurrence of the Closing, or if the Company or Seller decides not to close the
consummation of the transactions contemplated herein, (i) all funds funded by
Buyer to the Company shall be reimbursed immediately; and (ii) any leases
executed by Buyer after the date hereof shall be assumed by the Company.


16.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to principles of
conflicts of laws.


(b)           If any covenant or agreement contained herein, or any part hereof,
is held to be invalid, illegal or unenforceable for any reason, such provision
will be deemed modified to the extent necessary to be valid, legal and
enforceable and to give effect of the intent of the parties hereto.


(c)           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereof or thereof.  There are no representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the other agreements referenced herein.


(d)           This Agreement may not be amended or modified except by the
express written consent of the parties hereto.  Any waiver by the parties of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof or of any other provision.


(e)           This Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties hereto and their respective successors and
permitted assignees and heirs and legal representatives.


(f)           The parties hereto intend that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any person other than the
parties hereto.


(g)           The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore shall not be construed against a party or parties on the ground that
such party or parties drafted or was more responsible for the drafting of any
such provision(s). The parties further agree that they have each carefully read
the terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement, and that each was represented by counsel
of its own choosing or had the opportunity to be represented by counsel of its
own choosing.


 
9

--------------------------------------------------------------------------------

 
 
 
(h)           The parties hereto agree to execute and deliver such further
documents and instruments and to do such other acts and things any of them, as
the case may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.


(i)           This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.




[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.




SELLER:




/s/ James Dovico
Name:  James Dovico
Address:

 
/s/ Douglas Carter
Name:  Douglas Carter
Address:




BUYER:


STARINVEST GROUP, INC.




Name:     /s/ Robert H. Cole
Title:       Chief Executive Officer
Address:  3300 North A Street, Suite 2-210, Midland, TX 79705





 
11

--------------------------------------------------------------------------------

 
